Citation Nr: 1819965	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, including an anxiety disorder with depressive disorder and posttraumatic stress disorder (PTSD) features.

4.  Entitlement to service connection for a conversion disorder.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran has active service from June 1, 2010 to July 23, 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2017, the Veteran testified before the undersigned Veteran's Law Judge (VLJ); a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, the Board must remand these claims to ensure there is a complete record so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At the outset, the Veteran's service treatment records appear to be incomplete.  In an Entrance Physical Standards Board Proceedings report dated June 28, 2010, it was noted that the Veteran had been seen in the emergency room at General Leonard Wood Army Community Hospital on June 11, 2010, for an acute exacerbation of asthma.  She was also seen at the same facility on June 19, 2010, for what was thought to be a seizure.  However, these records are not associated with her service treatment records.  As such, efforts should be undertaken on remand to ensure that the Veteran's complete service treatment records have been obtained.

During service, the Veteran underwent an evaluation for a possible seizure at University of Missouri Health Care from June 20, 2010 to June 22, 2010.  It appears that she underwent a psychiatric consultation during her hospitalization, but it is not included with her records.  Further, the Veteran testified that she was hospitalized for asthma prior to service at Atmore Hospital, which is now called Baptist Hospital.  She also testified that she was treated for all of her claimed disabilities after service at Huntsville Hospital, Fox Army Health, Central North (Dr. Kurecki), and Alabama A&M Health & Wellness Center.  These records must be obtained on remand.

Finally, after the above records have been obtained, the Veteran should be scheduled for additional VA examinations, as described below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records, mental health treatment records, any separation examination, and records related to emergency room visits at General Leonard Wood Army Community Hospital on June 11, 2010, and June 19, 2010.

2.  Make arrangements to obtain the Veteran's complete treatment records from Atmore Hospital and/or Baptist Hospital, dated prior to June 2010.

3.  Make arrangements to obtain the Veteran's complete treatment records from Huntsville Hospital, Fox Army Health Center, Central North (Dr. Kurecki), and Alabama A&M Health & Wellness Center, dated from July 2010 forward.

4.  Make arrangements to obtain the Veteran's complete treatment records from University of Missouri Health Care in Columbia dated from June 2010 forward, to include, but not limited to, any psychiatric consultation conducted during her hospitalization from June 20, 2010 to June 22, 2010.  

5.  After the above development has been completed, schedule the Veteran for an appropriate VA examination concerning her asthma.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner must provide opinions on the following:

a)  Is there clear and unmistakable evidence (i.e. obvious, manifest, and undebatable evidence) that the Veteran's asthma existed prior to her entry onto active duty on June 1, 2010.  In rendering the opinion, the examiner must address the pre-service treatment records from Medical Park General Family Medicine.

b)  Is there clear and unmistakable evidence (i.e. obvious, manifest, and undebatable evidence) that any pre-existing asthma was not aggravated by service beyond its natural progression?  

c)  If the clear and unmistakable evidence does not show lack of aggravation, is it at least as likely as not (50% probability or more) that the Veteran's asthma is medically related to the in-service treatment and findings of asthma?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination concerning seizures.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should identify all current seizure disorders found to be present.

If the Veteran is found to have a seizure disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service.  In rendering this opinion, the examiner must address the in-service evaluation for a potential seizure at University of Missouri Health Care from June 20-22, 2010.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should identify all current psychiatric disorders found to be present, i.e., anxiety disorder with depressive disorder and PTSD features, conversion disorder, adjustment disorder, etc.

With respect to EACH diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service.  

In rendering this opinion, the examiner must address the in-service evaluation at University of Missouri Health Care from June 20-22, 2010 diagnosing the Veteran as having a conversion disorder, as well as the service treatment records dated June 28, 2010, and July 8, 2010, listing problems including mental status change, adjustment disorder, and a conversion disorder and the finding on June 28, 2010, that the Veteran's mood was dysthymic.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  Finally, after completing the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



